Motions Granted; Motion Denied as Moot; and Order filed May 8, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00762-CV
                                 ____________

                            TONY WOODY, Appellant

                                         V.

                          MADELYN WOODY, Appellee


                     On Appeal from the 328th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 07-DCV-157762


                                     ORDER

      Appellant’s brief was filed February 25, 2013. On April 15, 2013, appellee
filed a motion to strike appellant’s brief and motion to abate until a complete
reporter’s record is filed. On May 1, 2013, appellant filed a response.

      The three volumes of the reporter’s record filed of hearings held March 7,
2012, and April 9, 2012, contain no exhibits. (Volume 1 indicates no exhibits were
admitted at the hearing held February 7, 2012). Appellant’s brief, however, refers
to exhibits admitted at those hearings that are “attached hereto.”        Appellant’s
references to exhibits that are not part of the appellate record is improper.
Accordingly, appellee’s motion to strike appellant’s brief filed February 25, 2013,
is GRANTED.

      Further, appellant’s and appellee’s request for abatement for the filing of a
supplemental clerk’s record is GRANTED.

      This appeal will be reinstated when the supplemental record is filed.

      Appellant’s amended brief will be due fifteen (15) days after the appeal is
reinstated.

      Appellee’s motion for an extension of time to file her brief is DENIED AS
MOOT.

                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.